DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-8, 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akabane (JP 2015030181) [Translation provided by Applicant in IDS filed 6/28/2022]
Regarding claim 1, a liquid ejecting head that has an ejection surface configured to eject a liquid (Figure 3; Paragraph 0018), the liquid ejecting head comprising:
A plurality of head chips (20) that are long in a first direction (X direction) (Figure 3; Paragraph 0020), wherein the plurality of head chips are arranged inside a virtual parallelogram including a first virtual side (left side), a second virtual side (right side), a third virtual side (upper side) and a fourth virtual side (lower side), the first virtual side and the second virtual side that are respectively in contact with at least one of the plurality of head chips and that extend in the first direction, the third  virtual side and the fourth virtual side that are respectively in contact with at least one of the plurality of head chips and that in a second direction (left/right direction) intersecting the first direction (Figure 3; refer to figure below)
The ejection surface is not overlapped with acute-angled portions of the virtual parallelogram when the ejection surface is viewed in a normal direction of the ejection surface (the acute-angled portions are outside the ejection surface shown by the dotted lines of 19)

    PNG
    media_image1.png
    515
    1388
    media_image1.png
    Greyscale

Regarding claim 2, the first direction (X) is a direction inclined with respect to a transport direction (Y) of a medium on which a liquid is ejected when the ejection surface is viewed in the normal direction of the ejection surface (Figure 3; Paragraphs 0004, 0018, 0023, 0030)
Regarding claim 3, the head chip has a nozzle plate provided with a plurality of nozzles; and the head chip has a substantially rectangular shape when the ejection surface is viewed in the normal direction of the ejection surface (Figure 3; Paragraph 0023)
Regarding claim 4, the ejection surface is overlapped with an entire region of both obtuse angled portions of the virtual parallelogram when the ejection surface is viewed in the normal direction of the ejection surface (Figure 3; figure above)
Regarding claim 5, only one head chip is inscribed in the first virtual side (Figure 3)
Regarding claim 7, a plurality of the liquid ejecting heads are arranged in a third direction (Y direction) to form a line head (Figure 3); and the first direction (x direction) is a direction inclined with respect to the third direction when the ejection surface is viewed in the normal direction of the ejection surface (Figure 3)
Regarding claim 8, the liquid ejecting head ejects a liquid while reciprocating in a fourth direction that is a main scanning direction, and the first direction is a direction inclined with respect to the fourth direction when the ejection surface is viewed in the normal direction of the ejection surface (Paragraph 0035)
Regarding claim 15, each of the plurality of head chips is inscribed in the virtual parallelogram (Figure 3)
Regarding claim 16, a liquid storage portion (cartridge) that stores a liquid supplied to the liquid ejecting head (Paragraphs 0017)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akabane (JP 2015030181) in view of Ikeda (U.S. Pub. 2008/0150986)
Regarding claim 6, Ikeda discloses a first virtual side and third virtual side form a first acute angled portion that is one of the acute angled portions
The plurality of head chips include: a first head chip inscribed in the first virtual side at a position closest to the first acute angled portion; and a second head chip inscribed in the third virtual side at a position closest to the first acute angled portion, the second head chip and the first head chip being different from each other (Figure 10a; refer to figure below)

    PNG
    media_image2.png
    499
    870
    media_image2.png
    Greyscale


At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Ikeda into the device of Akabane, for the purpose of joining plural head units which nozzles eject liquid droplets

Claim(s) 9-11, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akabane (JP 2015030181) in view of Mizuno et al (U.S. Pub. 2017/0282562)
Regarding claim 9, Mizuno discloses the first virtual side and the third virtual side form a first acute angled portion that is one of the acute angled portions
The ejection surface has a first edge intersecting the first virtual side and the third virtual side and located between the head chip closest to the first acute angled portion and the first acute angled portion with respect to the third direction (Figure 3; refer to figure below)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Mizuno into the device of Akabane, for the purpose of arranging the plurality of nozzles in order to suppress the unevenness in the density (Paragraph 0005)

    PNG
    media_image3.png
    505
    686
    media_image3.png
    Greyscale

Regarding claim 10, Mizuno discloses the first edge extends linearly in a fourth direction intersecting the third direction (left/right direction) (Figure 3; refer to figure above)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Mizuno into the device of Akabane, for the purpose of arranging the plurality of nozzles in order to suppress the unevenness in the density (Paragraph 0005)
Regarding claim 11, Mizuno discloses the ejection surface has a second edge that is an opposite side to the first edge in the third direction and extends in the fourth direction, and the second edge is not overlapped with the virtual parallelogram when the ejection surface is viewed in the normal direction of the ejection surface (Figure 3; refer to figure above)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Mizuno into the device of Akabane, for the purpose of arranging the plurality of nozzles in order to suppress the unevenness in the density (Paragraph 0005)
Regarding claim 13, Mizuno discloses the first edge is overlapped with at least one of the plurality of head chips (12) that are not in contact with the third virtual side when viewed in the third direction (Figure 3; refer to figure above)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Mizuno into the device of Akabane, for the purpose of arranging the plurality of nozzles in order to suppress the unevenness in the density (Paragraph 0005)
Regarding claim 14, Mizuno discloses the first edge is overlapped with at leat one of the plurality of head chips that are in contact with the fourth virtual side when viewed in the third direction (Figure 3; refer to figure above)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Mizuno into the device of Akabane, for the purpose of arranging the plurality of nozzles in order to suppress the unevenness in the density (Paragraph 0005)

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akabane (JP 2015030181) as modified by Mizuno et al (U.S. Pub. 2017/0282562) and further in view of Asa et al (U.S. Pub. 2020/0079086)
Regarding claim 12, Asa discloses a length of a first edge in the fourth direction is longer than a length of the second edge in the fourth direction (Figures 2-3)
At the time the invention was made it would have been obvious to a person or ordinary skill in the art to incorporate the teaching of Asa into the device of Akabane as modified by Mizuno, for the purpose of adjoining a plurality of liquid ejection heads to achieve a wider print width 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S UHLENHAKE whose telephone number is (571)272-5916. The examiner can normally be reached Monday-Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S UHLENHAKE/          Primary Examiner, Art Unit 2853                                                                                                                                                                                              	August 26, 2022